1

2

3

4

5

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE DIVISION
8
     STEPHANIE RODRIGUEZ,                             )     Case No.: 2:19-cv-01801-RSM
9                                                     )
                    Plaintiff,                        )     ORDER GRANTING STIPULATED
10                                                    )     JOINT MOTION FOR EXTENSION
            vs.                                       )     OF TIME FOR DEFENDANT TO
11
                                                      )     RESPOND TO PLAINTIFF’S
12   THE LINCOLN NATIONAL LIFE                        )     COMPLAINT
     INSURANCE COMPANY,                               )
13                                                    )
                    Defendant.                        )
14

15          Plaintiff Stephanie Rodriguez (“Plaintiff”) and Defendant The Lincoln National Life
16   Insurance Company (“Lincoln”) have filed their Stipulated Joint Motion for an extension of
17   time, up through and including January 9, 2020, for Lincoln to answer or otherwise respond to
18   Plaintiff’s Complaint (“Complaint”).
19          IT IS HEREBY ORDERED that Lincoln shall answer or otherwise respond to
20   Plaintiff’s Complaint no later than January 9, 2020.
21

22   DATED: December 11, 2019

23

24
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

     ORDER GRANTING STIPULATED JOINT MOTION FOR
     EXTENSION OF TIME - 1
1    Presented By:
2    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
3
     By: s/ Russell S. Buhite
4       Russell S. Buhite, WSBA # 41257
        1201 Third Avenue, Suite 5150
5       Seattle, WA 98101
        Telephone: (206) 693-7057
6       Facsimile: (206) 693-7058
        Email: russell.buhite@ogletree.com
7
        Attorneys for Defendant
8

9
     Approved as to Form; Presentation Waived
10
     NELSON & BOYD, PLLC
11
     By: s/ Deborah M. Nelson
12      Deborah M. Nelson, WSBA#23087
        Jeffrey D. Boyd, WSBA #41620
13      411 University Street, Suite 1200
14      Seattle, WA 98101
        Telephone: (206) 971-7601
15      Email: nelson@nelsonboydlaw.com
                 boyd@nelsonboydlaw.com
16
        Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27


     ORDER GRANTING STIPULATED JOINT MOTION FOR
     EXTENSION OF TIME -2
